Citation Nr: 1811211	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-23 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a bilateral leg disorder, to include as secondary to service-connected back disorder.

2. Entitlement to service connection for a bilateral foot disorder, other than right plantar fasciitis, to include as secondary to service-connected back disorder. 

3. Entitlement to service connection for posttraumatic stress disorder (PTSD).

4. Entitlement to an initial rating for lumbar strain with right iliotibial band (ITB) syndrome in excess of 10 percent prior to September 19, 2012 and in excess of 20 percent thereafter. 

5. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1979 to September 1982. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from May 2013 and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In the May 2013 rating decision, the RO increased the disability rating for the Veteran's back disorder.  However, the RO denied service connection for the bilateral leg disorder, bilateral foot disorder, and PTSD.  In the March 2014 rating decision, the RO denied the TDIU claim.    

In October 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge. The transcript of the hearing is of record. 

The issues of entitlement to service connection for left foot disorder; entitlement to an initial rating for lumbar strain with right ITB syndrome in excess of 10 percent prior to September 19, 2012 and in excess of 20 percent thereafter; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDINGS OF FACT

1. There is no evidence of record which establishes that the Veteran has a bilateral leg disorder. 

2. There is no evidence of record which establishes that the Veteran has a right foot disorder, other than the service-connected plantar fasciitis.  

3. The Veteran's PTSD is causally or etiologically related to in-service stressors. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral leg disorder, to include as secondary to service-connected back disorder, have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017). 

2. The criteria for service connection for a right foot disorder, other than plantar fasciitis, to include as secondary to a service-connected back disorder, have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017). 

3. The criteria for service connection for PTSD have been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, and 5107; see also 38 C.F.R. §§ 3.102 and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In this case, VA satisfied its duty to notify the Veteran by way of March 2011, August 2012, November 2012, and December 2012 letters.  The VCAA letters notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  The Veteran received all essential notice, had a meaningful opportunity to participate in the development of his claim, and was not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). Further, neither the Veteran, nor his representative, alleged prejudice with regard to notice. Accordingly, VA satisfied its duty to notify. 

In regard to the duty to assist, the Board finds that VA adhered to its duty to assist by procuring all relevant records. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The evidence of record contains in-service treatment records, post-service outpatient treatment records, military personnel records, and records from Social Security Administration.  No other relevant records have been identified and are outstanding.  For the foregoing reasons, the Board concludes that VA's duty to assist in procuring all relevant records have been fulfilled with respect to the issues decided herein. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was afforded VA medical examinations in March 2011, March 2012, January 2013, and February 2013, with addendum opinions added in March 2011 and May 2013. Based on the examinations, including the addendum opinions, and the records, VA medical examiners were able to provide adequate opinions.  Accordingly, the Board determines that the VA's duty to provide a medical examination and to obtain a medical opinion has been satisfied. 

In conclusion, the Board finds that the duty to assist in this case is satisfied since VA has obtained all relevant identified records and provided the Veteran with VA medical examinations. 38 C.F.R. § 3.159(c)(4).  Further, the Board finds the available medical evidence is sufficient for adequate determinations; and there has been substantial compliance with all pertinent VA law and regulations, as to not cause any prejudice to the Veteran.

II. Service Connection

A. Bilateral Leg Disorder and Right Foot Disorder

Generally, to establish service connection a Veteran must show: (1) an existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Id. See also Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In the March 2011 VA examination, it was noted that the Veteran had an unencumbered steady gait and did not use any assistive ambulatory device.  Although the Veteran complained of neuropathy and pain in his legs and feet, March 2011 x-ray scans of the bilateral hips, knees, and ankles revealed normal to mild findings. The examination revealed essentially unremarkable findings.  Based on the records and the examination, the VA examiner was unable to determine the cause or the etiology of the Veteran's claimed bilateral leg and foot disorder.  Specifically, the examiner stated that there was insufficient evidence to clearly indicate whether any left knee condition or right ankle disorder is due to service duty. As the VA examiner was only able to provide an inconclusive opinion, the Board gives little weight to this assessment. 

In the January 2013 VA examination, the Veteran exhibited abnormal gait and used a cane to ambulate. However, on examination, the Veteran exhibited essentially normal neurological findings with little to no deficiencies.  Specifically, the Veteran had normal strength and reflex in the bilateral lower extremities with mild paresthesia and/or dysesthesia.  Despite the relatively unremarkable findings, the examiner opined that the Veteran's leg conditions are at least as likely caused by lumbar issues with ITB syndrome as it affected his gait and caused leg problems for the Veteran.  The examiner noted that a combination of severe back pain and ITB syndrome would affect the Veteran such that he would be unable to walk properly, thus throwing his posture off and causing leg pain.  Accordingly, the examiner opined that the Veteran's ITB syndrome is at least as likely caused by his service-connected back disorder.  

The Veteran underwent another VA examination in February 2013 for further clarification.  The February 2013 VA examiner disagreed with the January 2013 examiner's opinion and clarified the discrepancies raised by the record.  The February 2013 VA examiner stated that the January 2013 examiner's rationale was factually inaccurate.  The examiner explained that the right ITB syndrome was not diagnosed as being caused by the lumbar condition, rather it was diagnosed with the lumbar condition.  In order to support the rationale, the examiner noted that the Veteran stated that only lifting affected his lumbar and right hip condition.  As such, his gait and ambulation issues are due to his right foot condition rather than from his back disorder.  In addition, the examiner noted that the Veteran denied any sciatic pain in the March 2011 VA examination. Further, a January 2013 x-ray scan of the lumbar spine only revealed unremarkable findings.  Even on examination, the Veteran did not exhibit any amount of radiculopathy.  The Veteran did not reveal any amount of focal or stretch ITB tendinitis.  Thus, the examiner opined that the Veteran's knee problems are a direct product of aggravation from present laborious full time work, and that if the Veteran stopped his laborious work the problem would greatly improve. 

The Board gives great probative value to the February 2013 VA examiner's opinion as his findings are well supported by, and consistent with, the record as noted above.  For instance, in the March 2011 examination, the Veteran had an unencumbered steady gait without the use of assistive ambulatory device.  A March 2011 x-ray scan of the bilateral hips, bilateral knees, bilateral ankles, and the lumbar spine revealed mild findings at best. In the January 2013 examination, the Veteran exhibited abnormal gait and was using a cane to ambulate. However, the Veteran exhibited essentially normal neurological findings with little to no deficiencies.  Specifically, the Veteran had normal strength and reflexes in the bilateral lower extremities with mild paresthesia or dysesthesias.  The Veteran exhibited similar findings in the March 2013 VA examination. Importantly, no diagnosis was assigned at either examination. There is no objective medical evidence that supports the Veteran's contention of neuropathy in his bilateral lower extremities.  Even the treatment records do not reflect any diagnosis for his claimed bilateral leg disorder or right foot disorder.  

The Veteran asserts that he has a bilateral leg disorder and a right foot disorder that have been caused or aggravated by his service connected back disorder.  However, despite the Veteran's contention of a bilateral leg disorder and right foot disorder, the Board finds that he does not meet the standards for service connection, as the preponderance of the evidence supports a finding that there is no current diagnosis of any bilateral leg disorder or right foot disorder, other than his already service connected plantar fasciitis.

In the absence of proof of present disability there can be no successful claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes). The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In this case, there is no indication the Veteran has a current diagnosis of any bilateral leg or right foot disorder, other than right plantar fasciitis, which is already service connected. The Board notes that VA is not authorized to grant service connection for symptoms alone without an identified basis for the symptoms. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). In regards to the first element of service connection (a current disability), the medical evidence of record reflects only a history of complaints of leg and right foot pain, but no diagnosis of any leg disorder. Similarly, the only diagnosed right foot disability is the already service-connected plantar fasciitis of the right foot. As such, the Board finds that the first element has not been met, and that the Veteran does not meet the standards for service connection on either a direct or a secondary basis.

The Board has considered the Veteran and his wife's statements but finds that they are not shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation. Nothing in the record demonstrates that they have received any special training or acquired any medical expertise. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012). The Board further finds that the Veteran's lay assertions of nexus are outweighed by the VA examiners' opinion as the examiner's medical opinions are based on review of the claims file and current medical knowledge.  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.

In conclusion, the preponderance of the evidence establishes that there is no current bilateral leg or right foot disorder.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim for service connection for a bilateral leg disorder and a right foot disorder is denied.

B. PTSD

Generally, to establish service connection for PTSD a Veteran must show: (1) a current diagnosis of PTSD under DSM-IV; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a causal relationship between the present disability and the in-service stressor. 38 C.F.R. § 3.304(f)(1), 4.125(a). 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 U.S.C. § 1154 (b); 38 C.F.R. § 3.304 (f)(1).

As an initial matter, during the course of the appeal the regulations pertaining to psychiatric disorders were amended. See 79 Fed. Reg. 45,093 (August 4, 2014) (effective August 4, 2014). Specifically, the regulations were updated so that all psychiatric diagnoses must be in conformity with diagnostic criteria in the DSM-5, as opposed to the DSM-IV. Id. However, the regulation states that it was not the intent of the Secretary to have the rule change apply to cases that had been certified to or were pending before the Board at the time of the change. Id. As the Veteran's claim was pending before the Board prior to August 4, 2014, whether the Veteran has a diagnosis of PTSD will be determined based on the criteria in the DSM-IV.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

At the outset, the Board finds the Veteran has a current diagnosis of PTSD. As such, the first element of service connection is met. The Board also finds that the Veteran credible as to his in-service stressors.  In the October 2017 hearing, the Veteran stated that he was in constant threat of hostile military activities during the Iran hostage crisis.  The Veteran stated that he was on constant alert.  The Veteran explained that he worked with nuclear weaponry and found the task extremely stressful as it involved gruesome drills of putting on nuclear, biological, and chemical protective gears with a gas mask and sit in a cramped area for eight hours at a time.  The Veteran reported that the constant drills coupled with being in close quarters on the USS Eisenhower had a significant impact on his mental condition.  

A review of the records affirms the Veteran served aboard the USS Eisenhower from March 1980 through March 1982, which coincides with the time frame of the Iran hostage crisis. Although the Veteran's medals and decorations do not constitute service in a potentially hostile military environment, it also does not negate the Veteran's contentions.  The Board finds that the evidence of record supports the Veteran's contentions regarding his stressors.  Accordingly, the Board concedes the occurrence of the Veteran's reported in-service stressors.  As such, the second element of service connection has been met. What remains for consideration is whether the Veteran's PTSD is related to his in-service stressor.

In the March 2011 VA examination, the Veteran reported several traumatic events as reiterated in his October 2017 hearing.  At the examination, the Veteran's mood appeared dysthymic as evidenced by his tearfulness throughout the interview.  His speech, thought flow, and thought content all appeared to be normal.  The examiner noted that the Veteran has mild impairment of memory, attention, concentration, and executive functions resulting in mild functional impairment.  However, the Veteran had normal judgment and appropriate social interaction.  The examiner opined that the Veteran's PTSD is caused by or a result of near constant threat of nuclear attack while in the military.  The Veteran experienced multiple drills of suiting up in an outfit designed to protect against nuclear, biological, and chemical attacks.  There were also several times he had to suit up because there was an actual threat while he was onboard the USS Eisenhower.  Based on the Veteran's reports of chronic PTSD related symptoms, the examiner opined that the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity.  

In the March 2012 VA examination, the examiner confirmed the March 2011 findings and opined that the Veteran's PTSD caused irritability, outbursts of anger, impaired concentration, and insomnia.  

As the VA examiners' opinions are well documented and supported by the records, the Board finds the evidence of record supports the finding that the Veteran's PTSD is causally related to his in-service stressor.  As such, the Board finds the final element of service connection has been met.   

In conclusion, the Board finds that the Veteran has a current diagnosis of PTSD, and the medical evidence supports the finding that the Veteran's PTSD is causally related to his conceded in-service stressors. The Board thus finds that service connection for PTSD is warranted. 38 C.F.R. §§ 3.102, 3.304.


ORDER

Entitlement to service connection for a bilateral leg disorder, to include as secondary to a service-connected back disorder, is denied.

Entitlement to service connection for a right foot disorder, other than plantar fasciitis, to include as secondary to a service-connected back disorder, is denied. 

Entitlement to service connection for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Board finds that additional development is needed before the Veteran's claims for service connection for left foot disorder and an increased rating for a low back disorder can be decided.  

Regarding his left foot disorder, the Board notes that more recently than the VA examination provided for this claim, the Veteran has been diagnosed with plantar fasciitis of the left foot. As the VA examinations to date found the Veteran not to have any diagnosed left foot disability, they are inadequate, and remand is required to provide the Veteran with an adequate examination. When VA undertakes to provide an examination, it must ensure it is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

At the October 2017 hearing, the Veteran alleged that his back disorder has significantly worsened since his last examination.  A review of the records shows that the last VA examination was almost five years ago.  As such, the Board finds that a new VA examination is required to ascertain the current level of severity of the Veteran's back disorder. 

Furthermore, regarding the Veteran's claim for a TDIU, as the RO's adjudication of the claim for increased rating may bear on the manner in which the TDIU claim is considered, the Board's consideration of the Veteran's entitlement to a TDIU, at this juncture, would be premature. Thus, as the issue of TDIU is inextricably intertwined with the remanded claim on appeal, the Board will defer TDIU adjudication until the remaining claim is resolved. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

The Veteran is hereby notified that it is his responsibility to report for an examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any additional, pertinent medical treatment that he has received and take appropriate measures to obtain those records. Any additional records of the Veteran's VA medical treatment should also be associated with the file.

2. Obtain a new VA examination from an appropriate medical professional. The electronic claims file must be made available to be reviewed by the examiner, and a note that it was reviewed should be included in the report. 

Low Back Disorder:

(a) The examination must record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and non-weight-bearing. If the low back cannot be tested on "weight-bearing," then the examiner should indicate that such testing cannot be done. 

 (b) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups. The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. If this is not feasible to determine without resort to speculation, the examiner should provide an explanation for why this is so. 

 (c) Finally, the examiner should discuss the impact, if any, as well as a full description of the effects, that the Veteran's back disorder has on his occupational functioning, and whether or not his back disorder impacts his ability to perform ordinary activities of daily living. 

Left Foot Disorder-After examining the Veteran and reviewing the claims file, the reviewer must provide a diagnosis for any current left foot disorder and determine if it is at least as likely as not (a fifty percent probability or greater) that any diagnosed left foot disorder had its onset in service or is otherwise related to service. In rendering this conclusion, the examiner must specifically discuss the Veteran's diagnosis of plantar fasciitis of the left foot. 

The examiner must also address whether the Veteran's left foot disorder has been caused by, or aggravated by, the Veteran's service-connected lumbar spine disability

 A fully articulated medical rationale for each opinion expressed should be set forth in the medical report. The examiner should cite to the medical and lay evidence of record, and discuss the particulars of the Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

3. Thereafter, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.   An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


